                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


FRANKIE YOUNG, individually and on behalf
of similarly situated persons,

                Plaintiff,                                 Case No.: 2:19-CV-163

v.

BREW CITY PIZZA, INC. d/b/a
DOMINO’S PIZZA/PIZZA HUT and
DOUGLAS BARETZ

                Defendants.


                        STIPULATION FOR DISMISSAL
_____________________________________________________________________________

       IT IS HEREBY STIPULATED by and between the parties to the above-entitled action,

through their respective attorneys, that the above action shall be dismissed, with prejudice and

without costs to either party.


Dated this 29th day of May, 2019.   FORESTER HAYNIE PLLC and
                                    BRANSTETTER STRANCH & JENNINGS PLLC
                                    Attorneys for Plaintiff


                                    By: /s/Joe P. Leniski
                                            JOE P LENISKI
                                            Texas State Bar No. 022891


Dated this 29th day of May, 2019.   CRIVELLO CARLSON, S.C.
                                    Attorneys for Defendants Douglas Baretz and Brew City
                                    Pizza, Inc. (improperly identified in Complaint)


                                    BY: /s/Agatha K. Raynor
                                           AGATHA K RAYNOR
                                           Wisconsin State Bar No. 1032687




           Case 2:19-cv-00163-PP Filed 05/30/19 Page 1 of 1 Document 12
